            Case 3:21-cr-00182-TWR Document 96 Filed 03/22/21 PageID.313 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                             FILED                    i
                                          UNITED STATES DISTRICT COUR'"                                          MAR 2 2 2021                 I
                                             SOUTHERN DISTRICT OF CALIFORNIA                             ~ U,S, DISTRICT COURT
                                                                                                         _•, r ~er OF CAUFORNip.
               UNITED STATES OF AMERICA                               JUDGMENT IN A cu                             ·"'•·           ""°''T·.
                                     V.                               (For Offenses Committed On or After November I, 1987)
        JUAN FERNANDO VALADEZ-SANDEZ (1)
                                                                         Case Number:         3 :2l-CR-00182-TWR

                                                                      Marc Xavier Carlos
                                                                      Defendant's Attorney
USM Number                           96469-298

• -
THE DEFENDANT:
lg] pleaded guilty to count(s)            1 of the Information

 D was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                       Count
 8: 1324(a)(2)(B)(iii) Bringing In Aliens Without Presentation                                                               I




     The defendant is sentenced as provided in pages 2 through                   2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                      is         dismissed on the motion of the United States.

 lZJ Assessment: $100.00 - waived


 lg]    NTA Assessment•:$ 5,000 - waived
        The Court finds the defendant indigent
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lg] No fine                         •
                               Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                      March 12 2021
                                                                      Date of Imposition of Sentence

                                                                             ~~:)~li<¼w-
                                                                      HON. TODD W. ROBINSON
                                                                      UNITED STATES DISTRICT JUDGE
            Case 3:21-cr-00182-TWR Document 96 Filed 03/22/21 PageID.314 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JUAN FERNANDO VALADEZ-SANDEZ (I)                                         Judgment - Page 2 of 2
CASE NUMBER:              3:21-CR-00182-TWR



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count I




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
        •     at                             A.M.              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------                                 ---------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3 :2l-CR-00182-TWR
